DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 15, 19, 23-24, 26-27 and 34-35 allowable. The restriction requirement as set forth in the Office action mailed on 4/8/16, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 34-35 is withdrawn.  Claims 34-35, directed to a method for preventing or treating colon cancer is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shirley Bissen on 4/28/21.

The application has been amended as follows: 

Claim 34. A method for preventing or treating a proliferative disease, said method comprising administering to an individual in need thereof an effective amount of the composition of claim 15, wherein the proliferative disease is colon cancer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 15, 19, 23-24, 26-27 and 34-25 are allowed. There is no prior art found that disclosed the composition of claim 15 by adding a 70 molar excess of oleic acid, acidifying to a pH of about 2.0, and heat treating the mixture. Importantly, the method claims (34-35) are enabled for treating and preventing colon cancer. Applicants provide in vivo data showing the biologically active complex, HAMLET administered to APCmin mice reduced tumor burden and increased survival (Fig. 1). Therefore, the claims are novel. 


Conclusion
Claims 15, 19, 23-24, 26-27 and 34-35 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654